i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00536-CV

                      IN THE INTEREST OF E.V.A. and L.D.A., Minor Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-02297
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Daniel Alfaro appeals the trial court’s judgment terminating his parental rights to E.V.A.

and L.D.A., and its order finding his appellate points frivolous. See TEX . FAM . CODE ANN .

§ 263.405(d)(3) (Vernon Supp. 2009). Appellant’s court-appointed appellate attorney has filed a

motion to withdraw and a brief containing a professional evaluation of the record demonstrating

there are no arguable grounds to be advanced and concluding the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying

Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided
                                                                                      04-09-00536-CV

a copy of the brief and informed of his right to file his own brief. See Nichols v. State, 954 S.W.2d
83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4.

Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX . CIV . PRAC. &

REM . CODE ANN . §13.003(b) (Vernon 2002); TEX . FAM . CODE ANN . § 263.405( d)(3) (incorporating

section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse its discretion in

finding the points of appeal to be frivolous. We grant the motion to withdraw and affirm the trial

court’s judgment.



                                                       Marialyn Barnard, Justice




                                                 -2-